—In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent dated October 14, 1999, which, after a hearing, denied the petitioner’s application for an interpretation of the zoning ordinances of the Village of Airmont so as to permit the use of a certain parcel of land as accessory parking to a building located entirely in an adjacent municipality, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Kelly, J.), dated April 11, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly denied the petition and dismissed the proceeding. The interpretation by the respondent Zoning Board of Appeals of the Village of Airmont (hereinafter the ZBA) of the zoning ordinances as requiring accessory parking to be accessory to a principal use located in the Village of Airmont was consistent with the language of the zoning ordinances. Thus, the ZBA’s determination was neither irrational nor unreasonable (see, Matter of Threefold Educ. Found. v Zoning Bd. of Appeals, 231 AD2d 578).
The petitioner’s remaining contention is without merit. Krausman, J. P., McGinity, H. Miller and Smith, JJ., concur.